Citation Nr: 1202878	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a bilateral hammertoe deformity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to May 1980 and from August 1997 to April 1998.  The Veteran also had active service from February 2002 to April 2005 for which he received a bad conduct discharge.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Columbia, South Carolina Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

The Veteran contends that he has posttraumatic stress disorder (PTSD) related to his military service.  The objective medical evidence of record shows diagnoses of anxiety, depression, and adjustment disorder.  A positive PTSD screening is of record, but there is no formal diagnosis of PTSD.  A claim for PTSD cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors including a veteran's description of the claim, the symptoms a veteran describes, and the information a veteran submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Preliminarily, the regulations governing service connection for PTSD were amended, effective July 13, 2010.  See 38 C.F.R. § 3.304(f)(3) (2011).  However, the statement of the case in December 2009 failed to consider the Veteran's claim under the current regulations.  Further, the Veteran has not been notified of the revised regulations.  The RO must undertake such action on remand.  

The Veteran testified in October 2011 that his psychiatric disorder was related to his service in Hungary and Bosnia in 1997.  Specifically, the Veteran indicated that the unit to which he was attached was involved in firefights from February to April "1997" [sic] and that he feared for his life.  According to the Veteran, he was attached to the 2120 Military Police Detachment from Decatur, Georgia and the 2080 Field Military Police Company from Raleigh, North Carolina.

Service personnel records associated with the claims file reflect that the Veteran was stationed in Hungary and Croatia from October 1997 to April 1998 and that he received imminent danger pay for that period of time.  Additional records indicated that the Veteran was attached to the 2125th Garrison Support Unit as a military police officer with the United States Army Ready Reserve.  According to the Veteran's DD Form 214, his last duty assignment and major command was "2125 GSU, Det 1 FC."  Although the Veteran testified that he was in Hungary and Bosnia from late 1996 to April 1997, the Board notes that the Veteran was not enlisted in the military until June 1997.  Accordingly, the Board finds that the firefights the Veteran testified he was involved in were most likely in February to April 1998.  On remand, therefore, the RO must contact the appropriate service department and/or Federal agency to verify whether the Veteran's unit was engaged in combat during the period February to April 1998.  

The Veteran also testified that hypertension was diagnosed in November 1997 while he was stationed in Bosnia and that he was prescribed medication to control this condition.  VA treatment records included in the claims file documented evidence of elevated blood pressure in January 2000.  Hypertension was diagnosed in August 2000 and in a VA general medical examination report dated June 2001, the examiner noted that the Veteran had hypertension for approximately one year for which he was prescribed medication.  According to the Veteran, he was also hospitalized during his third period of active service, February 2002 to April 2005, for four or five days as a consequence of his hypertension.  The RO attempts to obtain the Veteran's complete service treatment records and service personnel records have been unsuccessful.  A July 2008 memorandum of unavailability of records and notice letter to the Veteran is of record.  On remand, the Veteran must be contacted and asked to provide additional information about this claimed period of hospitalization.      

The Veteran applied for Social Security Disability benefits, but stated that his claim was initially denied.  He further stated that he had appealed the denial of that claim and was awaiting a favorable response from the Social Security Administration.   Accordingly, the RO must contact the Social Security Administration on remand to obtain a complete copy of any and all adjudications and the records underlying the adjudications for disability benefits.  If no such records exist, information to that effect must be included in the claims file and the Veteran must be notified. 

Moreover, the evidence of record and the Veteran's testimony before the Board indicates that the Veteran underwent vocational rehabilitation training in 2008 at the South Carolina Voc-Rehab Evaluation Center in Columbia, South Carolina.  The evidence also shows that he was under the care of Dr. M.  These records must be obtained and associated with the claims file.

Additionally, the Veteran has not been afforded a VA examination to determine the nature and etiology of the claimed psychiatric disabilities and/or hypertension and their relationship to service, if any.  The Veteran must be provided these examinations on remand.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The RO must also attempt to obtain all VA medical records pertaining to the Veteran that are dated from December 2009.  In addition, the Veteran must be contacted and asked to identify any and all non-VA sources of treatment for the disabilities on appeal that are not already of record. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all records from the South Caroline Voc-Rehab Evaluation Center in Columbia, South Carolina, to include records from Dr. M.; and all relevant VA medical records from December 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran and request that he provide specific information to include the approximate date and location of his claimed inpatient hospitalization for treatment of hypertension during his third period of active service from February 2002 to April 2005.  The RO must notify the Veteran that failure to cooperate in the development of the claim may include denial of the claim.  38 C.F.R. § 3.158 (2011).  

2.  The RO must send the Veteran a letter that provides notice of the amended regulation with regard to PTSD.  38 C.F.R. § 3.304(f)(3).

3.  The RO must contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying the adjudication for disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  The RO must contact the appropriate service department and/or Federal agency to determine whether the Veteran's unit was engaged in combat during the period February to April 1998.  The Veteran testified that he was attached to the 2120 Military Police Detachment from Decatur, Georgia and the 2080 Field Military Police Company from Raleigh, North Carolina.  Service personnel records reflect that the Veteran was attached to the 2125th Garrison Support Unit as a military police officer while his last duty assignment and major command was "2125 GSU, Det 1 FC."  If the service department and/or Federal agency are unable to provide the information, they must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this information must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

5.  Following the above, the RO must make a specific determination, based upon the complete record, as to whether the Veteran "engaged in combat with the enemy."  If so, the RO must accept the Veteran's lay testimony in the absence of evidence to the contrary and as long as it is credible and consistent with the circumstances of service as conclusive evidence of the occurrence of the stressor.  If the RO determines that the evidence does not show that the Veteran "engaged in combat with the enemy," the RO must consider all credible supporting evidence developed to show that the Veteran experienced the alleged stressors and determine whether the evidence is sufficient to establish the occurrence of the stressor.  With regard to this action, the RO must consider the Veteran's fear of hostile military activity, if it is found consistent with the places, types, and circumstances of the Veteran's service.  

6.  After all of the above development is completed, the Veteran must be afforded a VA examination by a psychiatrist to assess the nature and etiology of any psychiatric disorder found.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims file must be reviewed by the psychiatrist in conjunction with the examination.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all pathology found to be present.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record, to include the Veteran's fear of hostile military activity if it is found consistent with the Veteran's military service.  The examiner must be instructed that only those events may be considered for the purpose of determining whether Veteran was exposed to a stressor in service.  After a review of the claims file, and with consideration of the Veteran's statements, the examiner must provide diagnoses for all psychiatric disorders found.

If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressors found to be established by the record were sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  

If a psychiatric disorder other than PTSD is found, the VA psychiatrist must opine as to whether the psychiatric disorder is related to the Veteran's military service, to include as due to any incidents therein.  

A complete rationale for all opinions must be provided.  If the psychiatrist cannot provide the requested opinions without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The Veteran must be scheduled for a VA examination to determine the etiology of the currently diagnosed hypertension and its relationship to service, if any.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the currently diagnosed hypertension is related to the Veteran's military service, to include as due to any incidents therein.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

9.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims, to include consideration of 38 C.F.R. § 3.304(f)(3).  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

